—Appeal from a judgment of the County Court of Columbia County (Lea-man, J.), rendered January 3, 1995, convicting defendant upon his plea of guilty of the crimes of rape in the first degree (two counts) and rape in the third degree.
Upon review of the record and the brief submitted by defense counsel, we find that there are no nonfrivolous issues that could be raised on appeal. We have considered the claims raised *911by defendant in his letter brief and find them to be without merit. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted.
Cardona, P. J., Mikoll, Mercure, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.